EXHIBIT 1.04

WARRANT AGREEMENT

 

by and between

MOSCOW CABLECOM CORP.

and

COLUMBUS NOVA INVESTMENTS VIII LTD.

 

Dated   January 13, 2005


TABLE OF CONTENTS

Page

SECTION 1.   Warrant Certificates.1

SECTION 2.   Execution of Warrant Certificates.1

SECTION 3.   Registration.2

SECTION 4.   Registration of Transfers and Exchanges.2

SECTION 5.   Exercisability and Cancellation of Warrants; Exercise of Warrants;
HSR Compliance.3

SECTION 6.   Payment of Taxes.4

SECTION 7.   Delivery of Warrant Shares.4

SECTION 8.   Mutilated or Missing Warrant Certificates.5

SECTION 9.   Reservation of Warrant Shares.5

SECTION 10.Adjustment of Exercise Price and Number of Warrant Shares Issuable.6

(a)    Adjustment for Change in Capital Stock.6

(b)    Adjustment for Rights Issue.7

(c)    Adjustment for Other Distributions.8

(d)    Adjustment for Common Stock Issue.8

(e)    Adjustment for Convertible Securities Issue.9

(f)     Market Price.10

(g)     Consideration Received.11

(h)     When De Minimis Adjustment May Be Deferred.11

(i)     Notice of Adjustment.12

(j)    Voluntary Reduction.12

(k)    Reorganization of Company.12

(l)     Adjustment in Number of Shares.13

(m)     Form of Warrants.13

SECTION 11.No Dilution or Impairment.13

SECTION 12.Fractional Interests.14

SECTION 13.Notices to Warrantholder.14

SECTION 14.Notices to Company and Warrantholder.16

SECTION 15.Amendments and Waivers.17

SECTION 16.Representations and Warranties of the Warrantholder.17

SECTION 17.Successors.17

SECTION 18.Termination.17

SECTION 19.Governing Law; Jurisdiction; Venue.17

SECTION 20.Equitable Remedies.18

SECTION 21.Benefits of this Warrant Agreement.18

SECTION 22.Headings.19

SECTION 23.Interpretation.19

SECTION 24.Entire Agreement.19

SECTION 25.Joint Drafting.19

SECTION 26.Severability.19

SECTION 27.Counterparts.20

EXHIBIT A: FORM OF WARRANT CERTIFICATE


This WARRANT AGREEMENT (this "Warrant Agreement") dated as
of                                           January 13, 2005, by and between
Moscow CableCom Corp., a Delaware corporation (including any successor, the
"Company"), and Columbus Nova Investments VIII Ltd., a Bahamas company or its
registered assigns (the "Warrantholder").

WHEREAS, the parties hereto have entered into a Series B Convertible Preferred
Stock Subscription Agreement dated August 26, 2004, as amended on December 1,
2004 (the "Subscription Agreement"), pursuant to which the Warrantholder has
acquired 4,500,000 shares of Series B Convertible Preferred Stock, par value
$.01 per share of the Company ("Series B Preferred Stock"), which are currently
convertible into 4,500,000 shares of Common Stock (as defined herein) of the
Company;

WHEREAS, the Warrantholder and ZAO COMCOR TV, a closed joint stock company
organized under the laws of the Russian Federation and a wholly owned subsidiary
of the Company ("COMCOR-TV"), entered into a Term Loan Facility dated August 26,
2004, pursuant to which COMCOR-TV has drawn down $18,500,000; and

WHEREAS, the Company has authorized a series of warrants to purchase shares of
the Series B Preferred Stock known as the Series B Convertible Preferred Stock
Warrants (the "Warrants"), and approved the issuance and grant to the
Warrantholder of 8,283,000 Warrants, with each Warrant entitling the
Warrantholder to purchase one share of Series B Preferred Stock (the "Warrant
Shares") at the Exercise Price (as defined herein);

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

SECTION 1.                   Warrant Certificates.

  The Company shall promptly cause to be executed and delivered to the
Warrantholder certificate(s) evidencing the Warrants ("Warrant Certificate(s)")
to be issued to the Warrantholder.  The Warrant Certificate(s) shall be issued
in registered form only, shall be substantially in the form set forth in Exhibit
A attached hereto, and may have such letters, numbers or other identification
marks and legends, summaries or endorsements printed thereon as the Company may
deem appropriate and that are not inconsistent with the terms of this Warrant
Agreement or as may be required by applicable law, rule or regulation.  The
Warrant Certificate(s) shall be dated the date hereof.

SECTION 2.                   Execution of Warrant Certificates.

  The Warrant Certificate(s) shall be signed on behalf of the Company by its
Chief Executive Officer, President or a Director of the Company. Each such
signature upon the Warrant Certificate(s) may be in the form of a facsimile
signature and may be imprinted or otherwise reproduced on the Warrant
Certificate(s) and for the purpose the Company may adopt and use the facsimile
signature of any person who shall have been Chief Executive Officer, President
or director of the Company, notwithstanding the fact that at the time the
Warrant Certificate(s) shall be delivered or disposed of he or she shall have
ceased to hold such office.

In case any officer or director of the Company who shall have signed the Warrant
Certificate(s) shall cease to be such officer before the Warrant Certificate(s)
so signed shall have been disposed of by the Company, such Warrant
Certificate(s) nevertheless may be delivered or disposed of as though such
person had not ceased to be such officer of the Company; and any Warrant
Certificate(s) may be signed on behalf of the Company by any person who, at the
actual date of the execution of such Warrant Certificate(s), shall be a proper
officer of the Company to sign such Warrant Certificate(s), although at the date
of the execution of this Warrant Agreement any such person was not such officer.

SECTION 3.                   Registration.

  The Company will keep or cause to be kept books for registration of ownership
and transfer of the Warrant Certificate(s) issued pursuant to this Warrant
Agreement. The Warrant Certificate(s) issued pursuant to this Warrant Agreement
shall be numbered by the Company and initially shall be registered by the
Company in the name of the Warrantholder. The Company may deem and treat the
registered holder of the Warrant Certificate(s) as the absolute owner thereof
(notwithstanding any notation of ownership or other writing thereon made by
anyone), for the purpose of any exercise thereof and for all other purposes, and
the Company shall not be affected by any notice to the contrary.

SECTION 4.                   Registration of Transfers and Exchanges.

                (a)                        Transfers.  Subject to the following
provisions of this Section 4, the Warrants are transferable, in whole or in
part, upon surrender of the Warrant Certificate(s) evidencing such Warrants at
the office of the Company referred to in Section 14, together with a written
assignment in the form of the Assignment appearing at the end of the form of
Warrant Certificate attached hereto, duly executed by the Warrantholder or its
agent or attorney. Upon such surrender, the Company shall, subject to this
Section 4, register or cause the registration of the transfer upon the books
maintained by or on behalf of the Company for such purpose. If the Warrants
evidenced by the Warrant Certificate(s) are to be transferred in whole, the
Company shall execute and deliver new Warrant Certificate(s) in the name of the
assignee or assignees in the denominations specified in the instrument of
assignment. If the Warrants evidenced by the Warrant Certificate(s) are to be
transferred in part, the Company shall execute and deliver new Warrant
Certificate(s) to and in the name of the assignee or assignees in the
denominations specified in the instrument of assignment and new Warrant
Certificate(s) to and in the name of the Warrantholder in an amount equal to the
number of Warrants evidenced by the surrendered Warrant Certificate(s) that were
not transferred.

               (b)                        Restrictions on Transfer.  The
Warrants may not be sold, pledged, hypothecated, assigned, conveyed, transferred
or otherwise disposed of (each a "transfer") unless the transfer complies with
all applicable securities laws and the provisions of this Warrant Agreement.

                (c)                        Exchanges. The Warrant Certificate(s)
may be exchanged, at the option of the Warrantholder, upon surrender of such
Warrant Certificate(s) at the office of the Company referred to in Section 14,
for one or more other Warrant Certificate(s) representing in the aggregate the
same number of Warrants as was represented by the surrendered Warrant
Certificate(s).

               (d)                        Legend on Warrant Shares.  If required
under applicable law, rule or regulation, the Warrant Shares to be issued upon
exercise of any Warrant shall be stamped or imprinted with a legend
substantially in the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH, OR PURSUANT TO
AN EXEMPTION FROM, THE REQUIREMENTS OF SUCH ACT AND LAWS.

If the Warrant Shares are issued with the aforementioned legend, upon the
occurrence of any event permitting the removal of such legend, the Company, upon
the surrender of certificates containing such legend, shall, at its own expense,
deliver to the holder one or more new certificates evidencing Warrant Shares not
bearing such legend.

SECTION 5.                   Exercisability and Cancellation of Warrants;
Exercise of Warrants; HSR Compliance. 

                (a)                        Exercise.  Subject to the terms and
conditions set forth in this Section 5, the Warrants may be exercised, in whole
or in part (but not as to any fractional part of a Warrant), at any time or from
time to time on and from the date hereof until 5:00 p.m., New York City time, on
the fifth anniversary of the date hereof (the "Expiration Date").  To exercise
any Warrant, the Warrantholder shall deliver to the Company at its office
referred to in Section 14 the following: (i) a written notice in the form of the
Election to Purchase appearing at the end of the form of Warrant Certificate
attached hereto of the Warrantholder's election to exercise Warrants, which
notice shall specify the number of Warrants being exercised; (ii) the Warrant
Certificate(s) evidencing the Warrants being exercised; and (iii) payment of the
aggregate Exercise Price.  All rights of the Warrantholder with respect to any
Warrant that has not been exercised on or prior to 5:00 p.m., New York City
time, on the Expiration Date shall immediately cease and such Warrants shall be
automatically cancelled without any further action on the part of the Company or
the Warrantholder.

All Warrant Certificates surrendered upon exercise of Warrants shall be
cancelled and disposed of by the Company.  The Company shall keep copies of this
Warrant Agreement and any notices given or received hereunder available for
inspection by the holders during normal business hours at its office.

               (b)                        Payment of Exercise Price.  The
exercise price shall be $5.00 per Warrant, subject to adjustment pursuant to
Section 10 (the "Exercise Price").   Payment of the aggregate Exercise Price
with respect to Warrants being exercised hereunder shall be made by the payment
to the Company, in cash, by check or wire transfer, of an amount equal to the
Exercise Price multiplied by the number of Warrants then being exercised.

                (c)                        HSR Compliance.

If the Warrantholder determines that a notification under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
promulgated thereunder (the "HSR Act"), is required in connection with the
exercise of any Warrants, the Company together with the Warrantholder shall (i)
file as soon as practicable after the date of such determination notifications
under the HSR Act, (ii) respond as promptly as practicable to all inquiries or
requests received from the United States Federal Trade Commission or the
Antitrust Division of the Department of Justice for additional information or
documentation and (iii) respond as promptly as practicable to all inquiries and
requests received from any State Attorney General or other governmental
authority in connection with antitrust matters.  The Company shall take such
action as may be necessary to ensure that any necessary notifications or filings
are made and that all inquiries and requests received from the relevant
governmental authorities are responded to as promptly as practicable.

SECTION 6.                   Payment of Taxes.

  The Company shall be responsible for paying any and all issue, documentary,
stamp or other taxes that may be payable in respect of any issuance or delivery
of Warrant Shares on the exercise of a Warrant.

SECTION 7.                   Delivery of Warrant Shares.

   The Company shall, as promptly as practicable, and in any event within three
(3) business days, execute and deliver or cause to be executed and delivered, to
or upon the written order of the Warrantholder, and in the name of the
Warrantholder or such Warrantholder's designee, a stock certificate or stock
certificates representing the number of Warrant Shares to be issued on exercise
of the Warrant(s). Such certificates may bear any restrictive legend required
under applicable law, rule or regulation. The stock certificate or certificates
so delivered shall be registered in the name of the Warrantholder or such other
name as shall be designated in said notice. A Warrant shall be deemed to have
been exercised and such stock certificate or stock certificates shall be deemed
to have been issued, and such holder or any other Person so designated to be
named therein shall be deemed to have become a holder of record of such shares
for all purposes, as of the date that such notice, together with payment of the
aggregate Exercise Price and the Warrant Certificate or Warrant Certificates
evidencing the Warrants to be exercised, is received by the Company as
aforesaid. If the Warrants evidenced by any Warrant Certificate are exercised in
part, the Company shall, at the time of delivery of the certificates
representing the Warrant Shares, deliver to the Warrantholder a new Warrant
Certificate evidencing the Warrants that were not exercised or surrendered,
which shall in all respects (other than as to the number of Warrants evidenced
thereby) be identical to the Warrant Certificate being exercised. Any Warrant
Certificates surrendered upon exercise of Warrants shall be canceled by the
Company.

SECTION 8.                   Mutilated or Missing Warrant Certificates.

  In case any Warrant Certificate shall be mutilated, lost, stolen or destroyed,
the Company shall issue, in exchange and substitution for and upon cancellation
of the mutilated Warrant Certificate, or in lieu of and substitution for the
Warrant Certificate lost, stolen or destroyed, a new Warrant Certificate
representing an equivalent number of Warrants, but only upon surrender of the
mutilated certificate or upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction of such Warrant Certificate as
applicable.  In the case of a lost, stolen or destroyed Warrant Certificate, a
new Warrant Certificate shall be issued by the Company only upon the Company's
receipt of reasonably satisfactory evidence of such loss, theft or destruction.

SECTION 9.                   Reservation of Warrant Shares.

  The Company will at all times reserve and keep available, free from preemptive
rights, out of the aggregate of its authorized but unissued Series B Preferred
Stock and Common Stock into which such Series B Preferred Stock is convertible
or its authorized and issued Series B Preferred Stock and Common Stock held in
its treasury, for the purpose of enabling it to satisfy any obligation to issue
Warrant Shares upon exercise of Warrants, the maximum number of shares of Series
B Preferred Stock that may then be deliverable upon the exercise of all
outstanding Warrants and the maximum number of shares of Common Stock in which
such Series B Preferred Stock is convertible.

The Company will be irrevocably authorized and directed at all time to reserve
such number of authorized shares as shall be required for the purpose described
above.  The Company will keep a copy of this Warrant Agreement on file for any
shares of the Company's capital stock issuable upon the exercise of the rights
of purchase represented by the Warrants.

Before taking any action that would cause an adjustment pursuant to Section 10
hereof to reduce the Exercise Price below the then par value (if any) of the
Warrant Shares, the Company will take any corporate action that may, in the
opinion of its counsel (that may be counsel employed by the Company), be
necessary in order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares at the Exercise Price as so adjusted.

The Company covenants that all Warrant Shares that may be issued  upon exercise
of Warrants will, upon issue, be fully paid, nonassessable, free of preemptive
rights and free from all taxes, liens, charges and security interests with
respect to the issue thereof.

SECTION 10.               Adjustment of Exercise Price and Number of Warrant
Shares Issuable.

The Exercise Price and the number of the Warrant Shares issuable upon the
exercise of each Warrant are subject to adjustment from time to time upon the
occurrence of the events enumerated in this Section.  "Common Stock" means
shares now or hereafter authorized of any class of common stock of the Company
and any other stock of the Company, however designated, that has the right
(subject to any prior rights of any class or series of preferred stock) to
participate in any distribution of the assets or earnings of the Company without
limit as to percentage or per share amount.

(a)                Adjustment for Change in Capital Stock. 

If the Company:

(i)                  pays a dividend or makes a distribution on its Common Stock
in shares of its Common Stock;

(ii)                subdivides its outstanding shares of Common Stock into a
greater number of shares;

(iii)               combines its outstanding shares of Common Stock into a
smaller number of shares;

(iv)              makes a distribution on its Common Stock in shares of its
capital stock other than Common Stock or preferred stock; or

(v)                issues by reclassification of its Common Stock any shares of
its capital stock;

then the Exercise Price and the number and kind of shares of capital stock of
the Company issuable upon the exercise of each Warrant as in effect immediately
prior to such action shall be proportionately adjusted so that the holder of any
Warrant thereafter exercised may receive the aggregate number and kind of shares
of capital stock of the Company that he or she would have owned immediately
following such action if such Warrant had been exercised immediately prior to
such action.

The adjustment shall become effective immediately after the record date in the
case of a dividend or distribution and immediately after the effective date in
the case of a subdivision, combination or reclassification.

If after an adjustment the Warrantholder, upon exercise of the Warrants, shall
be entitled to receive shares of more than one class of capital stock of the
Company, the board of Directors of the Company (the "Board of Directors") shall
determine the allocation of the adjusted Exercise Price between the classes of
capital stock in good faith.  After such allocation, the exercise rights and the
Exercise Price with respect to each such class of capital stock shall thereafter
be subject to adjustment on terms comparable to those applicable to Common Stock
in this Section 10.

Such adjustment shall be made successively whenever any event set forth above
shall occur.

(b)               Adjustment for Rights Issue.

If the Company distributes any rights, options or warrants to all holders of its
Common Stock entitling them for a period expiring within 60 days after the
record date for such distribution to purchase shares of Common Stock at a price
per share less then the market price per share on that record date, the Exercise
Price shall be adjusted in accordance with the formula:

                                          O + (N x P)

            E'         =          E x           M_

                                             O + N

where:

            E'         =          the adjusted Exercise Price.

            E          =          the Exercise Price immediately prior to the
adjustment.

            O         =          the number of shares of Common Stock
outstanding on the record date for such rights issuance.

            N         =          the number of additional shares of Common Stock
offered pursuant to such rights issuance.

            P          =          the offering price per share of the additional
shares.

            M         =          the market price per share of Common Stock on
the record date for such rights issuance.

The adjustment shall be made successively whenever any such rights, options or
warrants are issued and shall become effective immediately after the record date
for the determination of stockholders entitled to receive the rights, options or
warrants.  If at the end of the period during which such rights, options or
warrants are exercisable, not all rights, options or warrants shall have been
exercised, the Exercise Price shall be immediately readjusted to what it would
have been if "N" in the above formula had been the number of shares actually
issued.

(c)                Adjustment for Other Distributions. 

If the Company distributes to all holders of its Common Stock any of its assets
(including but not limited to cash), debt securities, preferred stock, or any
rights or warrants to purchase debt securities, preferred stock, assets or other
securities of the Company, the Exercise Price shall be adjusted in accordance
with the formula:

            E'         =          E x  (M - F)

                                              M

where:

            E'         =          the adjusted Exercise Price.

            E          =          the Exercise Price immediately prior to the
adjustment.

            M         =          the market price per share of Common Stock on
the record date mentioned below.

            F          =          the fair market value on the record date for
such distribution of the assets, securities, rights or warrants applicable to
one share of Common Stock.  The Board of Directors shall determine the fair
market value in good faith.

The adjustment shall be made successively whenever any such distribution is made
and shall become effectively immediately after the record date for such
distribution.

This subsection (c) does not apply to rights, options or warrants referred to in
subsection (b) of this Section 10.

(d)               Adjustment for Common Stock Issue.

If the Company issues shares of Common Stock for a consideration per share less
than the market price per share on the date the Company fixes the offering price
of such additional shares, the Exercise Price shall be adjusted in accordance
with the formula:

            E'         =          E x  O   + ( P)   

                                                      M  

                                                A

where:

            E'         =          the adjusted Exercise Price.

            E          =          the Exercise Price immediately prior to the
adjustment.

            O         =          the number of shares outstanding immediately
prior to the issuance of such additional shares.

            P          =          the aggregate consideration received for the
issuance of such additional shares.

            M         =          the market price per share on the date of
issuance of such additional shares.

            A         =          the number of shares outstanding immediately
after the issuance of such additional shares.

The adjustment shall be made successively whenever any such issuance is made,
and shall become effective immediately after such issuance.

This subsection (d) does not apply to:

(i)                  any of the transactions described in subsections (b) and
(c) of this Section 10,

(ii)                the exercise of Warrants, or the conversion or exchange of
other securities convertible or exchangeable for Common Stock and that are
outstanding on the date hereof,

(iii)               shares of Common Stock issued to the Company's directors,
employees and consultants under bona fide employee benefit plans adopted by the
Board of Directors and approved by the stockholders of the Company when required
by law, if such Common Stock would otherwise be covered by this subsection (d)
(but only to the extent that the aggregate number of shares excluded hereby and
issued after the date hereof shall not exceed 5% of the Common Stock outstanding
on a fully diluted basis at the time of the adoption of any such plan, exclusive
of anti-dilution adjustments thereunder),

(iv)              Common Stock issued to the Company's management pursuant to
the Option Grant (as defined in the Subscription Agreement), or

(v)                Common Stock issued in a bona fide public offering pursuant
to a firm commitment underwriting.

(e)                Adjustment for Convertible Securities Issue.

If the Company issues any securities convertible into or exchangeable for Common
Stock (other than securities issued in transactions described in subsections (b)
and (c) and the exceptions set forth in paragraphs (i) to (v) of subsection (d)
of this Section 10) for a consideration per share of Common Stock initially
deliverable upon conversion or exchange of such securities less than the market
price per share on the date of issuance of such securities, the Exercise Price
shall be adjusted in accordance with this formula:

                                          O + P

            E'         =          E x        M_

                                             (O + D)

where:

            E'         =          the adjusted Exercise Price.

            E          =          the Exercise Price immediately prior to the
adjustment.

            O         =          the number of shares outstanding immediately
prior to the issuance of such securities.

            P          =          the aggregate consideration received for the
issuance of such securities.

            M         =          the market price per share on the date of
issuance of such convertible securities.

            D         =          the maximum number of shares deliverable upon
conversion or in exchange for such securities at the initial conversion or
exchange rate.

The adjustment shall be made successively whenever any such issuance is made,
and shall become effective immediately after such issuance.

If all of the shares of Common Stock deliverable upon conversion or exchange of
such securities have not been issued when such securities are no longer
outstanding or the ability to convert or exchange terminates, then the Exercise
Price shall promptly be readjusted to the Exercise Price that would then be in
effect had the adjustment upon the issuance of such securities been made on the
basis of the actual number of shares of Common Stock issued upon conversion or
exchange of such securities.

This subsection (e) does not apply to convertible securities issued in a bona
fide public offering pursuant to a firm commitment underwriting.

(f)                 Market Price.

In this Agreement, the market price per share of Common Stock on any date shall
equal the average of the Quoted Prices of the Common Stock for 30 consecutive
trading days commencing 45 trading days before the date in question.  The
"Quoted Price" of the Common Stock is the last reported sales price of the
Common Stock as reported by Nasdaq, National Market System, or if the Common
Stock is listed on a securities exchange, the last reported sales price of the
Common Stock on such exchange, which shall be for consolidated trading if
applicable to such exchange, or if neither so reported or listed, the last
reported bid price of the Common Stock.  In the absence of one or more such
quotations, the Board of Directors of the Company shall determine the market
price on the basis of such quotations and evaluations as it in reasonable good
faith considers appropriate; provided, however, that if the Warrantholder
objects in writing to such determination within 20 business days after receiving
notice of any adjustment based in part on such determination, the market price
shall be determined by a nationally recognized investment banking firm jointly
selected within 20 business days of such objection by the Company and
Warrantholder or, if no such joint selection can be agreed upon, by an
investment banking firm, selected by the American Arbitration Association (at
the Company's expense if the investment banker's determination is less than the
Company's determination, and at the expense of the objecting Warrantholder if
the investment banker's determination is equal to or greater than the Company's
determination).

(g)                Consideration Received.

For purposes of any computation respecting consideration received pursuant to
subsections (d) and (e) of this Section 10, the following shall apply:

(i)                  in the case of the issuance of shares of Common Stock for
cash, the consideration shall be the amount of such cash;

(ii)                in the case of the issuance of shares of Common Stock for a
consideration in whole or in part other than cash, the consideration other than
cash shall be deemed to be the fair market value thereof as determined in good
faith by the Board of Directors (irrespective of the accounting treatment
thereof), whose determination shall be conclusive, and described in a Board
resolution, subject to the rights of a majority in interest of the outstanding
Warrants to object as provided in clause (f) above, in which case fair market
value shall be determined pursuant to the procedure specified therein; and

(iii)               in the case of the issuance of securities convertible into
or exchangeable for shares, the aggregate consideration received therefor shall
be deemed to be the consideration received by the Company for the issuance of
such securities plus the additional minimum consideration, if any, to be
received by the Company upon the conversion or exchange thereof (the
consideration in each case to be determined in the same manner as provided in
clauses (i) and (ii) of this subsection).

(h)                When De Minimis Adjustment May Be Deferred.

No adjustment in the Exercise Price need be made unless the adjustment would
require an increase or decrease of at least 1% in the Exercise Price.  Any
adjustments that are not made shall be carried forward and taken into account in
any subsequent adjustment.

All calculations under this Section 10 shall be made to the nearest one cent
(or, for purposes of subsection (l) of this Section 10, 1/1000th of a cent) or
to the nearest 1/100th of a share, as the case may be.

(i)                  Notice of Adjustment.

Whenever the Exercise Price is adjusted, the Company shall provide the notices
required by Section 13 hereof.

(j)                 Voluntary Reduction.

The Company from time to time may reduce the Exercise Price by any amount for
any period of time of at least 20 days and the reduction shall be irrevocable
during such period; provided, however, that in no event may the Exercise Price
be less than the par value of a share of Common Stock. 

Whenever the Exercise Price is reduced, the Company shall mail to the
Warrantholder a notice of the reduction.  The Company shall mail the notice at
least 15 days before the date the reduced Exercise Price takes effect.  The
notice shall state the reduced Exercise Price and the period it will be in
effect.

A reduction of the Exercise Price shall not change or adjust the Exercise Price
otherwise in effect for purposes of subsections (a), (b), (c), (d) and (e) of
this Section 10.

(k)               Reorganization of Company.

If the Company consolidates or merges with or into, or transfers or leases all
or substantially all its assets to, any person, upon consummation of such
transaction the Warrants shall automatically become exercisable for the kind and
amount of securities, cash or other assets that the holder of a Warrant would
have owned immediately after the consolidation, merger, transfer or lease if the
holder had exercised the Warrant immediately before the effective date of the
transaction. Concurrently with the consummation of such transaction, the
corporation formed by or surviving any such consolidation or merger if other
than the Company, or the person to which such sale or conveyance shall have been
made, shall execute a written supplemental undertaking so providing and further
providing for adjustments that shall be as nearly equivalent as may be practical
to the adjustments provided for in this Section. The successor Company shall
mail to the Warrantholder a notice describing the undertaking in accordance with
Section 13 hereof.

If the issuer of securities deliverable upon exercise of Warrants under the
supplemental referred to in the preceding paragraph is an affiliate of the
formed, surviving, transferee or lessee corporation, that issuer shall join in
the supplemental undertaking.

(l)                  Adjustment in Number of Shares.

Upon each adjustment of the Exercise Price pursuant to this Section 10, each
Warrant outstanding prior to the making of the adjustment in the Exercise Price
shall thereafter evidence the right to receive upon payment of the adjusted
Exercise Price that number of Warrant Shares (calculated to the nearest
hundredth) obtained from the following formula:

                        N' =  N x E

                                    E'

where:

            N'        =          the adjusted number of Warrant Shares issuable
upon exercise of a Warrant by payment of the adjusted Exercise Price.

            N         =          the number of Warrant Shares previously
issuable upon exercise of a Warrant by payment of the Exercise Price prior to
adjustment.

            E'         =          the adjusted Exercise Price.

            E          =          the Exercise Price immediately prior to the
adjustment.

(m)              Form of Warrants.

Irrespective of any adjustments in the Exercise Price or the number or kind of
shares purchasable upon the exercise of the Warrants, Warrants theretofore or
thereafter issued may continue to express the same price and number and kind of
shares as are stated in the Warrants initially issuable pursuant to this Warrant
Agreement.

SECTION 11.               No Dilution or Impairment.

 

                (a)                        If any event shall occur as to which
the provisions of Section 10 are not strictly applicable but the failure to
adjust the Exercise Price would adversely affect the purchase rights represented
by the Warrants in accordance with the essential intent and principles of such
Section, then, in each such case, the Company shall appoint an investment
banking firm of recognized national standing, or any other financial expert that
does not (or whose directors, officers, employees, affiliates or stockholders do
not) have a direct or material indirect financial interest in the Company or any
of its Subsidiaries, who has not been, and, at the time it is called upon to
give independent financial advice to the Company, is not (and none of its
directors, officers, employees, affiliates or stockholders are) a promoter,
director or officer of the Company or any of its Subsidiaries, which shall give
their opinion upon the adjustment, if any, on a basis consistent with the
essential intent and principles established in Section 10, necessary to
preserve, without dilution, the purchase rights, represented by the Warrants.
Upon receipt of such opinion, the Company will promptly mail a copy thereof to
the holders of the Warrants and shall make the adjustments described therein.

               (b)                        The Company will not, by amendment of
its certificate of incorporation or through any consolidation, merger,
reorganization, transfer of assets, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of the Warrants, but will at all times in reasonable good
faith assist in the carrying out of all such terms and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
holders of the Warrants against dilution or other impairment.  Without limiting
the generality of the foregoing, the Company (1) will take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Series B Preferred Stock
upon the exercise of the Warrants from time to time outstanding and (2) will not
take any action that results in any adjustment of the Exercise Price if the
total number of Warrant Shares issuable after the action upon the exercise of
all of the Warrants would exceed the total number of shares of Series B
Preferred Stock or shares of Common Stock into which the Series B Preferred
Stock shall be convertible then authorized by the Company's certificate of
incorporation and available for the purposes of issue upon such exercise. A
consolidation, merger, reorganization or transfer of assets involving the
Company covered by Section 10 shall not be prohibited by or require any
adjustment under this Section 11.

SECTION 12.               Fractional Interests.

  The Company shall not be required to issue fractional Warrant Shares on the
exercise of Warrants.  If more than one Warrant shall be presented for exercise
in full at the same time by the same holder, the number of full Warrant Shares
that shall be issuable upon the exercise thereof shall be computed on the basis
of the aggregate number of Warrant Shares purchasable on exercise of the
Warrants so presented.  If, notwithstanding the aggregation pursuant to the
preceding sentence, any fraction of a Warrant Share would be issuable on the
exercise of any Warrants (or specified portion thereof), the Company shall pay
an amount in cash equal to the Exercise Price on the day immediately preceding
the date the Warrant is presented for exercise, multiplied by such fraction.

SECTION 13.               Notices to Warrantholder.

  Upon any adjustment of the Exercise Price pursuant to Section 10 or Section
11, the Company shall promptly thereafter (i) cause to be filed with the Company
a certificate that includes the report of a firm of independent public
accountants of recognized standing selected by the Board of Directors (who may
be the regular auditors of the Company) setting forth the Exercise Price after
such adjustment and setting forth in reasonable detail the method of calculation
and the facts upon which such calculations are based and setting forth the
number of Warrant Shares (or portion thereof) issuable after such adjustment in
the Exercise Price, upon exercise of a Warrant and payment of the adjusted
Exercise Price, and (ii) cause to be given to the Warrantholder written notice
of such adjustments (including a copy of such certificate). Where appropriate,
such notice may be given in advance and included as a part of the notice
required to be mailed under the other provisions of this Section 13.

In case:

(a)                the Company shall authorize the issuance to all holders of
shares of Common Stock, rights, options or warrants to subscribe for or purchase
shares of Common Stock or of any other subscription rights or warrants;

(b)               the Company shall authorize the distribution to all holders of
shares of Common Stock of its indebtedness or assets; 

(c)                of any consolidation or merger to which the Company is a
party and for which approval of any stockholders of the Company is required, or
of the conveyance or transfer of the properties and assets of the Company
substantially as an entirety, or of any reclassification or change of Series B
Preferred Stock issuable upon exercise of the Warrants or Common Stock (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination), or a tender
offer or exchange offer for shares of Common Stock;

(d)               of the voluntary or involuntary dissolution, liquidation or
winding up of the Company; or

(e)                the Company proposes to take any action (other than actions
of the character described in Section 10(a)) that would require an adjustment of
the Exercise Price or that would require a supplemental undertaking pursuant to
Section 10;

then the Company shall cause to be given to the Warrantholder at his address
appearing on the Warrant register, at least 20 days (or 10 days in any case
specified in clauses (a) or (b) above) prior to the applicable record date
hereinafter specified, or promptly in the case of events for which there is no
record date, a written notice stating (i) the date as of which the holders of
record of shares of Common Stock to be entitled to receive any such rights,
options, warrants or distribution are to be determined, (ii) the initial
expiration date set forth in any tender offer or exchange offer for shares of
Common Stock, or (iii) the date on which any such reclassification,
consolidation, merger, conveyance, transfer, dissolution, liquidation or winding
up is expected to become effective or consummated, and the date as of which it
is expected that holders of record of shares of Common Stock shall be entitled
to exchange such shares for securities or other property, if any, deliverable
upon such reclassification, consolidation, merger, conveyance, transfer,
dissolution, liquidation or winding up. The failure to give the notice required
by this Section 13 or any defect therein shall not affect the legality or
validity of any distribution, right, option, warrant, consolidation, merger,
conveyance, transfer, dissolution, liquidation or winding up, or the vote upon
any action.

Nothing contained in this Warrant Agreement or in any of the Warrant
Certificates shall be construed as conferring upon the holders thereof the right
to vote or to consent or to receive notice as stockholders in respect of the
meetings of stockholders or the election of Directors of the Company or any
other matter, or any rights whatsoever as stockholders of the Company.

SECTION 14.               Notices to Company and Warrantholder.

  All notices and other communications hereunder shall be in writing and shall
be deemed duly given (i) on the date of delivery if delivered personally, (ii)
on the date of confirmation of receipt (or, the first business day following
such receipt if the date is not a business day or the receipt is after 5 p.m.)
of transmission by facsimile, or (iii) on the date of confirmation of receipt
(or, the first business day following such receipt if the date is not a business
day or the receipt is after 5 p.m.) if delivered by courier. Subject to the
foregoing, all notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

To the Company:                     

Moscow CableCom Corp.
405 Park Avenue
Suite 1203
New York, NY 10022
Attention: Oliver Grace
Facsimile: +1-212-888-5620

With a courtesy copy (which shall not constitute notice to the Company):

Oliver R. Grace, Jr.
55 Brookville Road
Glen Head, NY 11545
Facsimile: +1-516-626-1204

To the Warrantholder:

Columbus Nova Investments VIII Ltd.
590 Madison Avenue
38th Floor
New York, NY 10022
United States
Attention: Ivan Isakov
Facsimile:  +1-212-308-6623

with a courtesy copy (which shall not constitute notice to the Warrantholder)
to:

Skadden, Arps, Slate, Meagher & Flom LLP
An der Welle 5
60322 Frankfurt am Main
Germany
Attention: Hilary Foulkes
Facsimile: +49-69-74220300

 

SECTION 15.               Amendments and Waivers.

  No amendment of any provision of this Warrant Agreement shall be valid unless
the same (x) shall be in writing and signed by the parties and (y) shall be
approved by the Audit Committee of the Board of Directors of the Company. 
Either party to this Warrant Agreement may (i) extend the time for the
performance of any of the obligations or other acts of the other party, (ii)
waive any inaccuracies in the representations and warranties of the other party
contained herein or in any document delivered by the other party pursuant hereto
or (iii) waive compliance with any of the agreements or conditions of the other
party contained herein.  Any such extension or waiver shall be valid only if set
forth in an instrument in writing signed by the party to be bound thereby.  Any
waiver of any term or condition shall not be construed as a waiver of any
subsequent breach or a subsequent waiver of the same term or condition, or a
waiver of any other term or condition, of this Warrant Agreement.  The failure
of any party to assert any of its rights hereunder shall not constitute a waiver
of any of such rights.

SECTION 16.               Representations and Warranties of the Warrantholder.

The Warrantholder, by its acceptance of the Warrants to be issued herewith
represents and warrants to the Company that (a) it is an "accredited investor"
as such term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act, and (b) it is acquiring the Warrants and the Warrant Shares to
be issued upon exercise of such Warrants for investment, for its own account,
and not with a view to, or for sale in connection with, any distribution.

SECTION 17.               Successors.

  All the covenants and provisions of this Warrant Agreement by or for the
benefit of the Company shall bind and inure to the benefit of its respective
successors and assigns hereunder.

SECTION 18.               Termination.

  This Warrant Agreement shall terminate on the earlier of (i) the Expiration
Date and (ii) the date on which all Warrants have been exercised or canceled in
accordance with Section 5.

SECTION 19.               Governing Law; Jurisdiction; Venue. 

                (a)                  Governing Law. This Warrant Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of New
York.

               (b)                   Jurisdiction.  The Company and the
Warrantholder by its acceptance of the Warrants each hereby irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in respect of actions brought against it as a
defendant, in any action, suit or proceeding arising out of or relating to this
Warrant Agreement or the Warrant Certificates and Warrants to be issued pursuant
hereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action, suit or proceeding may be heard and determined in
such courts. Each of the parties hereto agrees that a final judgment in any such
action, suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

                (c)                     Venue. Each of the Company and the
Warrantholder irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any action, suit or proceeding arising out of or
relating to this Warrant Agreement, or the Warrant Certificate(s) and Warrants
to be issued pursuant hereto, in any court referred to in clause (b). Each of
the Company and the Warrantholder hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action, suit proceeding in any such court.

SECTION 20.               Equitable Remedies.

The parties agree that irreparable harm would occur in the event that any of the
agreements and provisions of this Warrant Agreement were not performed fully by
the parties in accordance with their specific terms or conditions or were
otherwise breached, and that money damages are an inadequate remedy for breach
of this Warrant Agreement because of the difficulty of ascertaining and
quantifying the amount of damage that would be suffered by the parties in the
event that this Warrant Agreement were not performed in accordance with its
terms or conditions or were otherwise breached. It is accordingly hereby agreed
that the parties shall be entitled to an injunction or injunctions to restrain,
enjoin and prevent breaches of this Warrant Agreement by the other party and to
enforce specifically such terms and conditions of this Warrant Agreement, such
remedy being in addition to and not in lieu of any other rights and remedies to
which the other party is entitled to at law or in equity.

SECTION 21.               Benefits of this Warrant Agreement.

  Nothing in this Warrant Agreement shall be construed to give to any person or
corporation other than the Company and the registered holders of the Warrant
Certificates any legal or equitable right, remedy or claim under this Warrant
Agreement; but this Warrant Agreement shall be for the sole and exclusive
benefit of the Company and the registered holders of the Warrant Certificates.

SECTION 22.               Headings.

  The descriptive headings contained in this Warrant Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Warrant Agreement

SECTION 23.               Interpretation.

References in this Warrant Agreement to articles, sections, paragraphs, clauses
and exhibits are to articles, sections, paragraphs, clauses and exhibits in or
to this Warrant Agreement unless otherwise indicated.  Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms.  Any term defined by reference to any agreement, instrument or document
has the meaning assigned to it whether or not such agreement, instrument or
document is in effect.  Any reference to any federal, state, local or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.  The words
"include", "includes" and "including" are deemed to be followed by the phrase
"without limitation".  Unless the context otherwise requires, any agreement,
instrument or other document defined or referred to herein refers to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified from time to time.  Unless the context
otherwise requires, references herein to any Person include its successors and
assigns

SECTION 24.               Entire Agreement.

  This Warrant Agreement, together with the Warrant Certificates and Exhibits,
constitute the entire agreement between the Company and the Warrantholder with
respect to the subject matter hereof and thereof and supersede all prior
agreements and undertakings, both written and oral, between the Company and the
Warrantholder with respect to the subject matter hereof and thereof.

SECTION 25.               Joint Drafting.

  The parties have participated jointly in the negotiation and drafting of this
Warrant Agreement. In the event that an ambiguity or question of intent or
interpretation arises, this Warrant Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Warrant Agreement.

SECTION 26.               Severability.

If any provision of this Warrant Agreement is invalid, illegal or incapable of
being enforced by any law or public policy, all other provisions of this Warrant
Agreement shall nevertheless remain in full force and effect and the application
of such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party.  Upon such determination that any
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Warrant Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

SECTION 27.               Counterparts.

  This Warrant Agreement may be executed in any number of counterparts and each
of such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument.

[Signature on Following Page]


 

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Agreement to be
duly executed as of the day and year first above written.

MOSCOW CABLECOM CORP.

By: /s/ Andrew O'Shea

Name: Andrew O'Shea
Title: Chief Financial Officer

COLUMBUS NOVA INVESTMENTS VIII LTD.

By: /s/ Andrew Intrater

Name: Andrew Intrater
Title:  Attorney-in-Fact


EXHIBIT A

FORM OF WARRANT CERTIFICATE

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH, OR PURSUANT TO
AN EXEMPTION FROM, THE REQUIREMENTS OF SUCH ACT AND LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF, AND MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH, A SERIES B
CONVERTIBLE PREFERRED STOCK WARRANT AGREEMENT BY AND BETWEEN MOSCOW CABLECOM
CORP. AND COLUMBUS NOVA INVESTMENTS VIII LTD.  THE HOLDER OF THIS CERTIFICATE BY
THE ACCEPTANCE HEREOF AGREES TO BE BOUND BY THE TERMS OF THE WARRANT AGREEMENT.
COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO MOSCOW CABLECOM
CORP.

NO.

WARRANTS

--                                                       


FORM OF

Warrant Certificate

MOSCOW CABLECOM CORP.

This Warrant Certificate certifies that Columbus Nova Investments VIII Ltd., a
Bahamas corporation, or its registered assigns (the "Warrantholder"), is the
registered holder of Warrants to purchase up to 8,283,000 shares (the "Warrant
Shares") of Series B Convertible Preferred Stock, par value $.01 per share (the
"Series B Preferred Stock"), of Moscow CableCom Corp. (the "Company"). Each
Warrant entitles the holder, subject to the conditions relating to
exercisability, cancellation and exercise set forth in Section 5 of the Warrant
Agreement referred to below, to purchase from the Company at any time on or
after the Exercise Date prior to 5:00 p.m., New York City time, on the
Expiration Date one fully paid and nonassessable Warrant Share at the Exercise
Price. The number of Warrant Shares for which each Warrant is exercisable and
the Exercise Price are subject to adjustment as provided in the Warrant
Agreement.

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants to purchase Warrant Shares and are issued pursuant to the
Warrant Agreement, dated as of [     ] (the "Warrant Agreement"), by and between
the Company and the Warrantholder for the benefit of the holders from time to
time of the Warrants, and the Warrant Agreement is hereby incorporated by
reference in and made a part of this instrument and is hereby referred to for a
description of the rights, limitation of rights, obligations, duties and
immunities thereunder of the Company and the Warrantholder. Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Warrant Agreement.

The Warrantholder may exercise the Warrants represented by this Warrant
Certificate by surrendering this Warrant Certificate, with the Election to
Purchase attached hereto properly completed and executed, together with payment
of the aggregate Exercise Price, at the offices of the Company specified in
Section 14 of the Warrant Agreement.  If upon any exercise of Warrants evidenced
hereby the number of Warrants exercised shall be less than the total number of
Warrants evidenced hereby, there shall be issued to the Warrantholder or its
assignee a new Warrant Certificate evidencing the number of Warrants not
exercised.

This Warrant Certificate, when surrendered at the offices of the Company
specified in Section 14 of the Warrant Agreement, by the registered holder
thereof in person, by legal representative or by attorney duly authorized in
writing, may be exchanged, in the manner and subject to the limitations provided
in the Warrant Agreement, for one or more other Warrant Certificates evidencing
in the aggregate a like number of Warrants.

The Warrantholder may transfer the Warrants evidenced by this Warrant
Certificate, in whole or in part, only in accordance with Section 4 of the
Warrant Agreement.

The Company may deem and treat the registered holder hereof as the absolute
owner of this Warrant Certificate (notwithstanding any notation of ownership or
other writing hereon made by anyone), for the purpose of any exercise hereof and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.

The Warrant Agreement and each Warrant Certificate, including this Warrant
Certificate, shall be governed by and construed in accordance with the laws of
the State of New York.

WITNESS the signature of the duly authorized officer of the Company.

Dated:  [             ]

MOSCOW CABLECOM CORP.

By:  ------------------------------------

 Name:

 Title:


FORM OF

ELECTION TO PURCHASE

(To be executed and delivered to the Company upon exercise of a Warrant after
the Exercise Date and prior to the Expiration Date)

The undersigned hereby irrevocably elects to exercise _____ of
the                                                                 ________
Warrants evidenced by the attached Warrant Certificate to purchase Warrant
Shares, and herewith tenders payment for such Warrant Shares in an amount
determined in accordance with the terms of the Warrant Agreement.

The undersigned requests that a certificate representing such Warrant Shares be
registered in the name of ________________, whose address is ________________,
and that such certificate be delivered to  ________________, whose address is
____________. If said number of Warrants is less than the number of Warrants
evidenced by the Warrant Certificate, the undersigned requests that a new
Warrant Certificate evidencing the number of Warrants evidenced by this Warrant
Certificate that are not being exercised be registered in the name of 
________________, whose address is ________________ and that such Warrant
Certificate be delivered to ________________, whose address is ________________.

Dated                           ,

Name of holder of Warrant Certificate:

              ________________

             ________________

               (Please Print)

Address:

            ________________

            ________________

Federal Tax ID No.:

            ________________

Signature:

             ________________

Note:    The above signature must correspond with the name as written in the
first sentence of the attached Warrant Certificate in every particular, without
alteration or enlargement or any change whatever, and if the certificate
evidencing the Warrant Shares or any Warrant Certificate representing Warrants
not exercised is to be registered in a name other than that in which this
Warrant Certificate is registered, the signature above must be guaranteed.

Signature Guaranteed:

Dated:

            ________________


FORM OF

ASSIGNMENT

          For value received, ________________hereby sells, assigns and
transfers unto  ________________ ,  ________________of the Warrants evidenced by
the attached Warrant Certificate, together with all right, title and interest
therein, and does hereby irrevocably constitute and appoint ________________ as
its due and lawful attorney, to register the transfer of said Warrants on the
books of Moscow CableCom Corp., and to execute a new Warrant Certificate in the
name of ________________ whose address is ________________ evidencing the number
of Warrants so sold, assigned and transferred hereby. If the number of Warrants
sold, assigned or transferred hereunder is less than the number of Warrants
evidenced by the attached Warrant Certificate, then the undersigned requests
that a new Warrant Certificate for an amount of Warrants equal to the number of
Warrants evidenced by the attached Warrant Certificate that were not sold,
transferred or assigned be registered in the name of the undersigned.

_____________ hereby consents to be bound by the covenants and provisions of the
Warrant Agreement, dated as of [     ], by and between Moscow CableCom Corp. and
Columbus Nova Investments VIII Ltd.

 Dated ________________,

Name of holder of Warrant Certificate:

            ________________

________________

               (Please Print)

Address:

            ________________

            ________________

Federal Tax ID No.:

            ________________

Signature:

            ________________

Note:    The above signature must correspond with the name as written in the
first sentence of the attached Warrant Certificate in every particular, without
alteration or enlargement or any change whatever, and such signature must be
guaranteed.

Signature Guaranteed:

Dated:

            ________________